Oo CO ND DB A FP WHO YO

NN pO NY HY HB KD DO rR eke et
N A &P BD NO FB CO OO DW HN DB OH fF WHO YHPO KF OC

 

 

Case 2:19-cv-00272-SAB ECF No. 37 filed 12/16/20 PagelD.276 Page 1 of 3

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF WASHINGTON
SPOKANE DIVISION

LUCAS M. CHANEY, individually, and as
guardian ad litem for TC, a minor, and
KATHLEEN CHANEY,
Plaintiffs,
VS.

AUTO TRACKERS AND RECOVERY
NORTH LLC, PATRICK K. WILLIS
COMPANY, INC., and SANTANDER
CONSUMER USA INC.,

Defendants.

 

PATRICK K. WILLIS COMPANY, INC.,
a California corporation,

Cross-Claim Plaintiff,
VS.

AUTO TRACKERS AND RECOVERY
NORTH LLC, an Idaho limited lability
company,

Cross-Claim Defendant.

 

 

DECLARATION OF TREVOR R. PINCOCK: 1

01963995 12/16/20

Case No. 2:19-cv-00272-SAB

DECLARATION OF TREVOR R.
PINCOCK IN SUPPORT OF
PATRICK K. WILLIS COMPANY
INC.’S MOTION FOR PARTIAL
SUMMARY JUDGMENT AGAINST
AUTO TRACKERS AND
RECOVERY NORTH LLC

LAW OFFICES OF

LUKINS & ANNIS, PS
A PROFESSIONAL SERVICE CORPORATION
TLT W Sprague Ave., Suite 1600
Spokane, WA 99201
Telephone: (509) 455-9555
Fax: (509) 747-2323

 
Oo FF NHN DH OH WD Ne

NN NY NO NY NO DR DR RR i ip ent
Nn OO &— }O NO -& CO DO FMF HIN DB HH SB WO HBO -& OO

 

 

Case 2:19-cv-00272-SAB ECF No. 37 filed 12/16/20 PagelD.277 Page 2 of 3

I, TREVOR R. PINCOCK, hereby make the following declaration:

1. I am over the age of 18 years and competent to provide testimony.
The following statements are based on my own personal knowledge.

2. I am an attorney for Defendant and Cross-Claim Plaintiff Patrick K.
Willis Company, Inc. (“PK Willis”).

3. Attached hereto as Exhibit A is a true and correct copy of Auto
Trackers and Recovery North LLC’s Answers to PK Willis’s First Set of Requests
for Admission.

I certify and declare under penalty of perjury of the laws of the United States
of America that the foregoing is true and correct to the best of my knowledge.

EXECUTED this 16th day of December at Spokane, Washington.

/s/ Trevor R. Pincock
TREVOR R. PINCOCK

LAW OFFICES OF

LUKINS & ANNIS, PS
DECLARATION OF TREVOR R. PINCOCK: 2 A PROFESSIONAL SERVICE CORPORATION
717 W Sprague Ave., Suite 1600
Spokane, WA 99201
Telephone: (509) 485-9555
Fax: (509) 747-2323

01963995 12/16/20

 
Oo Om JN DB WN FR DH NHN

NO NO NO LY NO BR DR wR est
NN OO BP WD NO Bm OD WO CO IT DB AW BP WO PO &- CO

 

 

Case 2:19-cv-00272-SAB ECF No. 37

filed 12/16/20 PagelD.278 Page 3 of 3

CERTIFICATE OF SERVICE
I HEREBY CERTIFY that on the 16th day of December, 2020, I served the foregoing to

the following:

Alexander B. Trueblood
Trueblood Law Firm

1700 Seventh Ave., Suite 2100
Seattle, WA 98101-1360

alec@hush.com
Attorney for Plaintiffs

Gabriella Wagner

Wilson Smith Cochran Dickerson
901 Fifth Avenue, Suite 1700
Seattle, WA 98164-2050

wagner@wscd.com
phares@wscd.com
Strelyuk@wscd.com
Obrien@wscd.com

Attorneys for Defendant Auto Trackers and
Recovery North LLC

XM OOOO

MOO

U.S. Mail

Hand Delivered
Overnight Mail
Telecopy (FAX)
Via ECF / email

U.S. Mail

Hand Delivered
Overnight Mail
Telecopy (FAX)
Via ECF / email

poll,

MARIANNE LOVE, Legal Assistant

DECLARATION OF TREVOR R. PINCOCK: 3

01963995 12/16/20

LAW OFFICES OF

LUKINS & ANNIS, PS
A PROFESSIONAL SERVICE CORPORATION
TIT W Sprague Ave., Suite 1600
Spokane, WA 99201
Telephone: (509) 455-9555
Fax: (509) 747-2323

 
